Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits, effective February 22, 1975, upon the ground that he voluntarily left his employment without good cause. The varying versions surrounding claimant’s leaving of employment, presented by the claimant and by the employer, gave rise to questions of fact and credibility. Since there is substantial evidence to support the board’s resolution of the issues, its determination should not be disturbed (Matter of Famulare [Catherwood] 34 AD2d 705). Decision affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.